505 So.2d 516 (1987)
J.E.J., Jr., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 85-2787.
District Court of Appeal of Florida, Second District.
March 24, 1987.
James Marion Moorman, Public Defender, Bartow, and Brad Permar Asst. Public Defender, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Gary O. Welch, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the appellant's conviction and reject his contention that section 800.04, Florida Statutes (1985), is unconstitutionally vague when applied to children under sixteen years of age. Accordingly, as in L.L.N. v. State, 504 So.2d 6, on rehearing *517 (Fla. 2d DCA 1987), we declare section 800.04, Florida Statutes (1985), to be valid.
SCHEB, A.C.J., and RYDER and HALL, JJ., concur.